Exhibit 10.10

SIXTH AMENDMENT

TO THE 2004 LONG-TERM INCENTIVE PLAN

of

FOSSIL, INC.

WHEREAS, Fossil, Inc. (the “Company”) has previously adopted the 2004 Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, pursuant to Paragraph 11 of the Plan, the Board of Directors has
authorized that the Plan be amended to add a definition of a “Change in Control”
of the Company and to provide for a notification procedure for Awards under the
Plan; and

WHEREAS, the Board of Directors has authorized a proper officer of the Company
to execute this Sixth Amendment to the Plan.

NOW, THEREFORE, THE PLAN IS HEREBY AMENDED AS FOLLOWS:

2. Definitions.

The following shall be added to Paragraph 2:

“ “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner,
directly or indirectly, of voting securities representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
voting securities or, if a person is the beneficial owner, directly or
indirectly, of voting securities representing thirty percent (30%) or more of
the combined voting power of the Company’s outstanding voting securities as of
the date the particular Award is granted, such person becomes the beneficial
owner, directly or indirectly, of additional voting securities representing ten
percent (10%) or more of the combined voting power of the Company’s then
outstanding voting securities.

(ii) During any period of twelve (12) months, individuals who at the beginning
of such period constitute the Board cease for any reason to constitute a
majority of the Directors unless the election, or the nomination for election by
the Company’s stockholders, of each new Director was approved by a vote of at
least a majority of the Directors then still in office who were Directors at the
beginning of the period.

(iii) The stockholders of the Company approve (A) any consolidation or merger of
the Company or any Subsidiary that results in the holders of the Company’s
voting securities immediately prior to the consolidation or merger having
(directly or indirectly) less than a majority ownership interest in the
outstanding voting securities of the surviving entity immediately after the
consolidation or merger, (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, or (C) any plan or proposal for the liquidation or
dissolution of the Company;



--------------------------------------------------------------------------------

(iv) The stockholders of the Company accept a share exchange, with the result
that stockholders of the Company immediately before such share exchange do not
own, immediately following such share exchange, at least a majority of the
voting securities of the entity resulting from such share exchange in
substantially the same proportion as their ownership of the voting securities
outstanding immediately before such share exchange; or

(v) Any tender or exchange offer is made to acquire thirty percent (30%) or more
of the voting securities of the Company, other than an offer made by the
Company, and shares are acquired pursuant to that offer.

For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.”

 

  7. Awards.

The second sentence in Paragraph 7 shall be deleted in its entirety and replaced
with the following:

“Awards under the Plan shall be evidenced by one or more award agreements
approved by the Committee that set forth the terms and conditions of and
limitations on an award. The Committee need not require the execution of any
such agreement by a participant, in which case each participant shall be given a
written notification of the terms and conditions of the award, and absent his or
her refusal to accept the award (delivered to the Company no later than thirty
(30) days following delivery of the notice of award), each participant shall be
deemed to have accepted the award. All participants shall receive notification
of each award in such form as the Committee may determine.”

IN WITNESS WHEREOF, the Company has caused this Sixth Amendment to the Plan to
be executed by a duly authorized officer effective as of February 17, 2006.

 

FOSSIL, INC. By:   /s/ Kosta N. Kartsotis Name:   Kosta N. Kartsotis Title:  
President and Chief Executive Officer